DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 8, 10, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (US Pre Grant Publication No. 2015/0341156 A1) in view of Ouchi, et al. (US Pre Grant Publication No. 2014/0247796 A1) and Nogami, et al. (US Pre Grant Publication No. 2016/0157223 A1).

Regarding claims 6 and 16, Yang discloses a base station of a mobile communication system, the base station comprising a transceiver (paragraph 0263) configured to transmit and to receive data and a controller (paragraph 0263) configured to and a communication method of a base station (paragraph 0263) in a mobile communication system, the method comprising:

a. transmitting, to a terminal, control information including a channel state information (CSI) request; and (The system of Yang discloses the UE may receive and the base station may transmit a request for an aperiodic CSI [paragraph 0071 – “Aperiodic CSI (aperiodic CSI (a-CSI)) transmitted at the request of an eNB is transmitted on a PUSCH”; see also 0067, 0147 – Pcell aperiodic CSI requests are sent back via the same cell]. The request, like all transmissions of the base station, is sent using subframes, with a subframe containing the aperiodic CSI request Yang discloses that a first cell is configured with an aperiodic CSI [paragraph 0149].)

b. if a transmission timing of a report of aperiodic CSI for a first cell in response to the CSI request overlaps a transmission timing of a report of periodic CSI for a second cell and the first cell belongs to a cell group different from the second cell, receiving, from the terminal, aperiodic CSI for the first cell on a second subframe of the first cell in response to the CSI request and the terminal transmitting periodic CSI for the second cell on a third subframe of the second cell, wherein the third subframe of the second cell corresponds to the second subframe of the first cell (Yang, in paragraph 0149, discloses that the aperiodic CSI of the first cell and the periodic CSI of the second cell are transmitted at the same time/overlap. Yang further discloses that the transmissions of the UE, including the periodic and aperiodic CSI are sent in PUCCH subframes such that if the aperiodic and periodic CSI overlap in time they also overlap/correspond in a second and third subframe [paragraph 0148]. Finally, Yang discloses that the first cell and second cell are members of different cell groups [paragraphs 0145-150, in particular 0145 and 0150].)

c. if the transmission timing of the report of the aperiodic CSI for the first cell overlaps the
transmission timing of the report of the periodic CSI for the second cell and if the first cell belongs to a same cell group as the second cell prohibit simultaneous transmission of the periodic and aperiodic CSI. (Yang further discloses cells in the same cell group [paragraph 0152] and that cells in the same group can be configured to not allow simultaneous SRS transmission of periodic/aperiodic SRS on a per cell group basis for cells in the same cell group [paragraphs 0149-0150].)
Yang, in paragraph 0149, discloses that the aperiodic CSI of the first cell and the periodic CSI of the second cell are transmitted at the same time/overlap. Yang further discloses that the transmissions of the UE, including the periodic and aperiodic CSI are sent in PUCCH subframes such that if the aperiodic and periodic CSI overlap in time they also overlap/correspond in a second and third subframe [paragraph 0148]. Similar overlap also occurs when the collisition occurs in the same cell group, as discussed in (c), supra.)

Yang fails to disclose the first and second cell are both associated with the same base station such that the base station receives the transmitted periodic CSI for the second cell. In the same field of endeavor, Ouchi discloses disclose the first and second cell are both associated with the same base station such that the base station receives the transmitted periodic CSI for the second cell. (Ouchi discloses that a single base station can project multiple cells in different cell groups via the use of transmission reception points/remote radio heads [RRH] [paragraphs 0367-0368].)
Therefore, since the system of Ouchi discloses the use of a RRH in place of a second base station for creating a cell in one or more different cell groups, it would have been obvious to a person of ordinary skill in the art to combine the RRH of Ouchi with the system of Yang by replacing the second base station of Yang serving the second cell with a RRH of the first base station such that the first base station receives all transmissions to the second cell via the RRH. The motive to combine is to allow the use of RRHs to improve cell density without needing additional base stations to lower costs.
Yang as modified by Ouchi fails to disclose if the transmission timing of the report of the aperiodic CSI for the first cell overlaps the transmission timing of the report of the periodic CSI for the second cell and the first cell belongs to a cell group same as the second cell, receiving, from the terminal, via the transceiver, only the aperiodic CSI for the first cell on the second subframe of the first Nogami discloses disclose if the transmission timing of the report of the aperiodic CSI for the first cell overlaps the transmission timing of the report of the periodic CSI for the second cell and the first cell belongs to a cell group same as the second cell, receiving, from the terminal, via the transceiver, only the aperiodic CSI for the first cell on the second subframe of the first cell. (The system of Nogami discloses that when a periodic and aperiodic CSI are both attempted to be transmitted by the UE to be received at the base station in a single cell group/connectivity group only the aperiodic CSI is transmitted and received at the base station [paragraph 0119; note also paragraph 0015 – a connectivity group is the same as a cell group as the described cell groups are later referred to as connectivity groups in the spec].)
Therefore, since Nogami discloses periodic CSI dropping within a cell group, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the periodic CSI dropping of Nogami with the system of Yang as modified by Ouchi by not transmitting both the aperiodic CSI and the periodic CSI of the respective first and second cell of Yang as modified by Dinan when the CSIs overlap and the first and second cell are in the same cell group and instead transmitting only the aperiodic CSI to be received at the base station, as taught by Nogami. The motive to combine is to allow proper reception of one of the CSIs by not transmitting both when they will use the same resources because the CSIs are transmissions in the same cell group.
Regarding claims 10 and 20, Yang discloses transmitting, to the terminal, first downlink data on a cell of a first cell group to which the first cell belongs, transmitting, to the terminal using a second base station, second downlink data on a cell of a second cell group to which the second cell belongs and receiving, from the terminal, a first feedback corresponding to the first downlink data on a PUCCH of the first cell group and receiving, from the terminal, at a second base station a second feedback corresponding to the second downlink data on a PUCCH of the second cell group, if the first cell group and the second cell group are different cell group. (Yang discloses receiving downlink data on the PDSCH Yang further discloses that the ACK/NACK "A/N" [i.e. the first and second feedbacks] responses may be received on the PUCCH of the pcell/first cell group [paragraph 0149] or, if the ACK/NACK responses are for the scell/second group, on the PUCCH of the scell/second group [paragraph 0151], Therefore, the system discloses a first feedback to a first/pcell cell group that is sent on the PUCCH of the first cell group and a second feedback to a second/scell cell group that is sent on the PUCCH of the second/scell group, where the first and second cell groups are different.) 
Yang fails to disclose the first and second cell are both associated with the same base station such that the base station transmits the second downlink data and receives a second feedback. In the same field of endeavor, Ouchi discloses disclose the first and second cell are both associated with the same base station such that the base station transmits the second downlink data and receives a second feedback. (Ouchi discloses that a single base station can project multiple cells in different cell groups via the use of transmission reception points/remote radio heads [RRH] [paragraphs 0367-0368].)
Therefore, since the system of Ouchi discloses the use of a RRH in place of a second base station for creating a cell in one or more different cell groups, it would have been obvious to a person of ordinary skill in the art to combine the RRH of Ouchi with the system of Yang by replacing the second base station of Yang serving the second cell with a RRH of the first base station such that the first base station receives all transmissions to the second cell via the RRH and sends all transmissions of the second cell via the RRH. The motive to combine is to allow the use of RRHs to improve cell density without needing additional base stations to lower costs.

Regarding claims 8 and 18, Yang as previously modified by Ouchi and Nogami fails to the CSI request is not transmitted on the first subframe of other cells except for the first cell in a first cell group to which the first cell belongs. In the same field of endeavor, another portion of Nogami discloses the Nogami discloses that a base station may transmit an aperiodic CSI request in the uplink grant in the PDCCH of the first cell [i.e. the first subframe of the first cell] [paragraph 0134] and further discloses that the system may request a CSI of any cell and/or group, which includes a scenario where a CSI is only requested for the first cell in the first cell group such that it is not received on the first subframe of other cells [paragraphs 0134-0136].)
Therefore, since the system of Nogami discloses single cell CSI requests, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single cell CSI requests of Nogami with the system of Yang as modified by Ouchi by having the first cell transmit a request of a CSI via the first subframe/PDCCH of the first cell and to not request a CSI for any other cells such that the CSI request is only received on the first subframe of the first cell in the first cell group. The motive to combine is to allow a CSI request only for the first cell when only that cell needs to be measured to reduce overhead from making needless CSI requests.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (US Pre Grant Publication No. 2015/0341156 A1) in view of Dinan, et al. (US Pre Grant Publication No. 2013/0279434 A1) and Nogami, et al. (US Pre Grant Publication No. 2016/0157223 A1) as applied to claims 6 and 16 and further in view of Seo, et al. (US Pre Grant Publication No. 2013/0258992 A1).

	Regarding claims 9 and 19, Yang as modified by Dinan and Nogami fails to disclose transmission power for a physical uplink control channel (PUCCH) of a first cell group to which the first cell belongs is identified based on a number of information bit for CSI corresponding to the first cell group. (note that this is language of intended use and is without weight in the apparatus claim, as it is directed to elements performed by the UE) In the same field of endeavor, Seo discloses transmission power for a 
Therefore, since the system of Seo discloses a bit dependent transmission power, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the bit dependent transmission power of Seo with the system of Yang as modified by Yang as modified by Dinan and Nogami by varying the power of the PUCCH transmitted in the first cell group to which the first cell belongs based on the number of bits in the CSI. The motive to combine is to reduce signaling overhead by using CSI bits to also signal power levels for PDCCH transmission.



Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 9/8/2021, with respect to the rejection of claims 6, 8, 9, 16, 18, 19 and 20 have been fully considered and are not persuasive.  

Applicant argues that the system of Yang and Ouchi fail to disclose the newly recited limitations (pages 8-11). The Examiner agrees but notes that the system of Nogami teaches the recited limitations for the reasons discussed, supra.



Allowable Subject Matter

Claims 1-5 and 11-15 are allowed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466